PER CURIAM.
Claimant, Inez Wright, appeals an order of the deputy commissioner denying an award of attorney’s fees based on bad faith for the stated reason that as a matter of law the seven month delay in payment of supplemental benefits did not constitute a legally sufficient or significant economic loss or prejudice to the claimant. Since the deputy did not have the benefit of this court’s opinion in Grafton v. Sacred Heart Hospital, 504 So.2d 537 (Fla. 1st DCA 1987), this action is reversed and remanded for further consideration in light of Grafton.
REVERSED AND REMANDED.
WENTWORTH, NIMMONS and ZEHMER, JJ., concur.